UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4255


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRIO TYRELL JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:09-cr-00446-HFF-1)


Submitted:   February 18, 2011            Decided:   March 18, 2011


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, A. Lance Crick, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrio    Tyrell    Jones     pled     guilty      to    possession     of

crack, powder cocaine, MDMA (Ecstasy) and marijuana with intent

to distribute on June 20, 2007 (Count One); possession of crack,

powder     cocaine,     and    MDMA     with     intent       to    distribute       on

December 23, 2006 (Count Two); possession of crack with intent

to distribute on July 12, 2008 (Count Three); and possession of

marijuana with intent to distribute on March 16, 2009 (Count

Four).      The district court sentenced him within the advisory

guideline range to a term of 104 months imprisonment.                           Jones

appeals     his   sentence,     contending       that        the    district    court

committed    significant      procedural       error    by    failing    to    explain

adequately why it rejected his argument for a lower sentence

based on the sentencing disparity produced by the then-current

crack/powder cocaine ratio.           We affirm.

            Jones argued at sentencing for a lower ratio based on

legislation then pending in Congress, * which he asserted had the

attorney    general’s    support.       The     court    observed       that   it   had

witnessed the bad effects of crack and that Jones had benefitted

from the 2007 amendments which lowered the guidelines for crack

offenses.     The government noted that Jones’ charges all involved

     *
       The Fair Sentencing Act of 2010, which was enacted on
August 3, 2010, changed the ratio from 100:1 to 18:1. Pub. L.
No. 111-220, 124 Stat. 2372.



                                         2
significant        amounts     of    narcotics,       and     that    he     had    resisted

arrest and tried to flee in three of the four charged incidents.

The government argued that a sentence within the guideline range

would reflect the seriousness of the offense, afford adequate

deterrence and protect the public from further crimes by Jones.

See   18     U.S.C.A.       § 3553(a)      (West   2000       &    Supp.     2010).       The

district court explicitly adopted the government’s view of the

§ 3553(a)      factors       when     it    imposed      a        sentence       within   the

guideline range.

              A sentence is reviewed for procedural and substantive

reasonableness.         Gall v. United States, 552 U.S. 38, 51 (2007).

We must first ensure that the district court did not commit any

“significant       procedural        error,”     such    as       failing     to    properly

calculate the applicable guidelines range, failing to consider

the   18    U.S.C.A.    §    3553(a)       factors,     or    failing       to    adequately

explain the sentence.               Id.    The district court “must place on

the record an individualized assessment based on the particular

facts of the case before it [which] . . . provide[s] a rationale

tailored to the particular case at hand and adequate to permit

meaningful appellate review.”                United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks, footnote,

and citation omitted).               This is true even when the district

court      sentences    a    defendant      within      the   applicable          guidelines

range.       Id.     At the same time, a sentence imposed within a

                                             3
properly    calculated           guidelines       range    enjoys     a    presumption      of

reasonableness on appeal.               United States v. Go, 517 F.3d 216,

218 (4th Cir. 2008); see Rita v. United States, 551 U.S. 338,

346-56 (2007) (upholding appellate presumption of reasonableness

for within-guidelines sentence).                   Thus, an extensive explanation

is not required as long as the appellate court is satisfied

“‘that     [the        district      court]       has     considered        the    parties’

arguments    and       has   a    reasoned    basis       for   exercising        [its]   own

legal decisionmaking authority.’”                       United States v. Engle, 592

F.3d 495, 500 (4th Cir.) (quoting Rita, 551 U.S. at 356), cert.

denied, 131 S. Ct. 165 (2010).

            Although         Jones     did        not     object      to     the    alleged

inadequacy    of       the   district    court’s          ruling     at    sentencing,     he

preserved the issue for appeal simply by requesting a below-

guideline sentence.              See United States v. Lynn, 592 F.3d 572,

577-78   (4th      Cir.      2010).      He       maintains     on    appeal       that    the

district court “failed to consider or explain why it rejected

application       of    a    lower    crack/powder         ratio”     under       § 3553(a).

After review of the record, we are satisfied that the court

adequately explained its rejection of Jones’ argument when it

adopted the government’s position that a sentence within the

guideline range best served the § 3553(a) factors in light of

his repeated drug trafficking conduct, his resistance to law

enforcement       authorities,         and        his     history     of     flight       when

                                              4
arrested.      We conclude that the court rendered a sufficiently

individualized        assessment     to     permit     appellate    review     of   the

sentence.       To the extent that Jones contests the substantive

reasonableness of his sentence, we exercise our discretion to

“apply a presumption of reasonableness” to his within-guideline

sentence.      United States v. Wright, 594 F.3d 259, 268 (4th Cir.)

(quoting      Gall,    552    U.S.     at       51,    internal    quotation    marks

omitted), cert. denied, 131 S. Ct. 507 (2010).

              Accordingly,     we    affirm      the    sentence    imposed    by   the

district    court.       We   dispense      with      oral   argument    because    the

facts   and    legal    contentions       are     adequately      presented    in   the

materials     before    the    court      and     argument    would     not   aid   the

decisional process.

                                                                              AFFIRMED




                                            5